Janua ry          16, 2015
Twelfth Court         of    Appeals
1517 W.       Front   St,       S te    354
Tyler,       Texas     75702
                                                                             FILED IN COURT OF APPEALS
                                                                              1?th Court of Appeals District
Rfik Question of Srvinq Opposing Party
       Robert C-      Morris           v.    SHerri Milligan        Et       M.
       No.    12-J4-00332-CV


Dear    Court    Clerk,                                                       CATHY S. LUSK,
        I    am writing         to resolve a dispute with TDCJ Access To Cvour\t
regarding who must serve opposing                         party/counsel in court matters.
This    is    very    important because TDCJ Access To Courts is preventing
anfctf Ideny in q legal suuplies necessary to file court pleadings with
necessary number            of copies.

        I do understand                that a prisoner can file                   a motion          to suspend
the    rules    for   the number              of copies     to be       filed      with      the Court.          I   have
in    the past do       this.          However      the   issue    is    the serving of opposing
party/counsel         in court matter.
        In previous         filings I have served opposing counsel.                                   Recently,
TDCJ Access To Courts denied paper necessary to make copy for opposing
counsel.       Access      To Courts stated               that a    prisoner only has                   to send
the Courts one copy and                      the Court Clerks will make necessary copies
and    serve the opposing party/counsel.
        I    have not      seen any changes               to the Rules            of Court          that state
such.       Therefore,      I    ask        for   clarification         of   the    Court.

        Does the prisoner serve                     the opposing party/counsel or, does                              the
CLERK OF THE COURT make necessary copies and serve opposing party/counsel?
        Any help you can give                     in resolving      this dispute with TDCJ Access
To    Courts will be much appreciated.                      Thank you             for your          time and assistance
in    this request.         I    await your written               response.

                                                                                  S incer el y,




                                                                                      ir t     C.    Morris
                                                                                  TDCJ-ID       #    1311083
                                                                                  Smith Unit
                                                                                  13 13   CR    19
                                                                                  Lames a ,     TX      7933 1

CC:    file